DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted February 21, 2020, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 7 and 8 recite a volume ratio between lithium salt and chemical formula 2 and chemical formula 3, respectively, but it is unclear if the lithium salt volume is the volume of lithium salt or lithium salt solution and so the metes and bounds of the claim are unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon US PG Publication 2013/0029231.
Regarding Claims 1 and 12, Jeon discloses a flame retardant lithium secondary battery (meeting Claim 12) including a flame retardant lithium secondary battery electrolyte comprising at least one compound of a fluoro carbonate represented by the following chemical formula 

    PNG
    media_image1.png
    110
    367
    media_image1.png
    Greyscale

and in particular, e.g. 2,2-diflouroethyl proprionate (para 0038) which meets instant claimed Chemical Formula 2 with R1 and R1 being hydrogen, flouro, or CHxF(3-x) and further comprising a cyclic carbonate compound represented by the following chemical formula 1

    PNG
    media_image2.png
    191
    360
    media_image2.png
    Greyscale

and in particular, e.g. ethylene carbonate (para 0035) which meets instant claimed Chemical Formula 3 with R1 and R2 being hydrogen (see paras 0028-0038).  Although Jeon does not specifically say that the electrolyte is flame-retardant, regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding Claim 2, Jeon discloses that the two types of compounds, the fluoro ester (b) and the cyclic carbonate (a), can be included in the electrolyte in a volume ratio of about 90:10 to about 30:70 (para 0028), a range that falls within and nearly matches (and therefore anticipates) the claimed volume ratio of 0.5 : 9.5 to 9.5 : 0.5.  
Regarding Claim 3, because Jeon does not disclose chemical formula 1 (and as such is not relied upon for this alternative species), Jeon is not required to meet the limitation of Claim 3, which further limits chemical formula 1.
Regarding Claims 4, 9-11, and 13, although Jeon does not disclose the claimed discharge capacity, or the self-extinguishing time of 20 s/g or less or 6 s/g or less, or a flash point of 150 °C or more, or a charge cut-off voltage of 4.0-6.0 V, regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 5, Jeon discloses wherein the electrolyte further comprises a lithium salt including 
    PNG
    media_image3.png
    50
    362
    media_image3.png
    Greyscale
 (para 0041).
Regarding Claim 14, Jeon discloses the following cathode active materials: 

    PNG
    media_image4.png
    156
    369
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Jeon US PG Publication 2013/0029231.
Regarding Claim 6, Jeon discloses the claimed electrolyte as described in the rejection of Claim 5, which is incorporated herein in its entirety.  Jeon does not specifically disclose that the lithium salt of Claim 5 has a concentration of 0.1 to 6.0 M.  However, Jeon does disclose that lithium salt is included in all electrolyte sample preparations in the amount of 1M (para 0051) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include lithium salt of Claim 5 in the electrolyte of Jeon in the amount of 1M, which falls in the claimed range.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
8.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US PG Publication 2013/0029231, as applied to Claim 5, and further in view of Tsunashima US PG Publication 2010/0003597.
Regarding Claims 7 and 8, Jeon discloses the claimed electrolyte as described in the rejection of Claim 5, which is incorporated herein in its entirety.  Jeon does not specifically disclose wherein the lithium salt is mixed with the fluoro ester compound of chemical formula 2 or chemical formula 3 at a volume ratio of 20 to 80:100.  However, Tsunashima discloses a nonaqueous electrolyte for a lithium secondary battery wherein salts are added in a volume ratio less than 70% so as to not increase the viscosity of the electrolyte since that would increase current density and the battery capacity would suffer as a result (see para 0058).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to optimize the volume ratio of lithium salt to electrolyte solvent such as chemical formula 2 and 3 of Jeon because Tsunashima teahes that a volume ratio greater than 70% of salt increases the viscosity of the electrolyte solution which affects current density and battery capacity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729